Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 1 of 16




                   EXHIBIT F
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 2 of 16



                                                                  Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       ------------------------------------------X
        CHAD STANBRO,
4                                  PLAINTIFF,
5
                      -against-                   Case No.:
6                                                 19-CV-10857
7
        WESTCHESTER COUNTY HEALTH CORPORATION,
8       WESTCHESTER MEDICAL CENTER, FRANK WEBER,
        AND JOHN FULL,
9
                                   DEFENDANTS.
10      ------------------------------------------X
        CHAD STANBRO,
11                                 PLAINTIFF,
12
                      -against-                   Case No.:
13                                                20-cv-01591
14
        C.O. NADYA PALOU, C.O. RAYMOND DEAL, C.O.
15      KRISTOPHER LEONARDO, C.O. RICHARD LANDRY,
        CORRECTION NURSE GARY PAGLIARO, AND
16      CORRECTION SERGEANT ENRIQUE TORRES,
17                                 DEFENDANTS.
        ------------------------------------------X
18
                              DATE: March 4, 2021
19                            TIME: 2:45 P.M.
20
                  DEPOSITION of the Defendant,
21      ENRIQUE TORRES, taken by the respective
        parties, pursuant to an Order and to the
22      Federal Rules of Civil Procedure, held via
        videoconference, before Victoria Chumas, a
23      Notary Public of the State of New York.
24
25

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 3 of 16



                                                                Page 81

1                                  E. TORRES
2                   A.     Yes.
3                   Q.     Anything else you wrote on that
4       report?
5                   A.     No.
6                   Q.     Now, going to item 10.
7                   A.     Okay.
8                   Q.     Do you see where it says
9       "employee remained on duty" and check off
10      of "yes?"
11                  A.     Yes.
12                  Q.     Did you check that off?
13                  A.     No.
14                  Q.     Next to that 11, where it says
15      "employee required medical attention" and
16      checked off "no."             Do you see that?
17                  A.     Yes.    I see that.
18                  Q.     Did you check that off?
19                  A.     No.
20                  Q.     Exhibit 30 is a three-page
21      report.          Is this a use of force report that
22      you filled out, Sergeant?
23                  A.     Yes.
24                  Q.     Now, why did you fill out a use
25      of force report?

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 4 of 16



                                                                Page 82

1                                 E. TORRES
2                   A.    The incident was reported to
3       me.
4                   Q.    Okay.    As a supervisor, were
5       you required to fill out this report?
6                   A.    Yes.
7                   Q.    Now, going to page one of the
8       report, where it says, "on the above date
9       and approximate time, it was reported to me
10      an inmate, Mr. Stanbro..." and then you go
11      on.         By whom was that reported to you?
12                  A.    This with specifically -- these
13      are different, so it depends on whose it
14      was here.         This one is -- this is the
15      general summary of the incident, so when we
16      say "it was reported to me," it's the
17      summarizing of what both officers have
18      reported in writing.
19                  Q.    This is what Deal and Palou
20      were reporting to you, correct?
21                  A.    Correct.
22                  Q.    Let's go to page two and the
23      typewritten portion where it says,
24      "describe in detail the actual fore used."
25      Do you see that section?

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 5 of 16



                                                                Page 99

1                                  E. TORRES
2       anyone ever tell you that Mr. Stanbro,
3       other than that incident where he stood up
4       and attempted to strike someone, that Mr.
5       Stanbro fell out of the dental chair, or
6       threw himself to the floor from the dental
7       chair, or rolled out of the dental chair
8       onto the ground?
9                         MS. COLLINS:           Objection.      You
10                   can answer.
11                  A.    I don't recall that
12      specifically.
13                  Q.    Do you recall it in a general
14      sense?
15                  A.    Rolled out, fell out, no.
16                  Q.    Okay.     Is this the first you
17      are hearing about that?
18                        MS. COLLINS:           Objection.      You
19                   can answer.
20                  A.    Yes.
21                  Q.    Okay.     Now, the mention of the
22      video in the revised memorandum, what video
23      were you talking about there?
24                  A.    Video regarding of transport is
25      the actual handheld videocamera.                    I could

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 6 of 16



                                                               Page 100

1                                E. TORRES
2       have been more specific there.
3                   Q.   That's okay.
4                   A.   Yeah.     Handheld videocamera was
5       authorized by, honestly, to tell you, I
6       don't know who.          Maybe it was coming from
7       the higher-ups because there was a serious
8       use of force or a of use of force on the
9       outside, the inmate was combative, as
10      reported, and assaulted -- they require the
11      transport thereafter to be recorded and
12      transported with the escort of a
13      supervisor.
14                  Q.   Now, when you say "the
15      transport," are you talking about the
16      transport from the location where the use
17      of force took place or some other
18      transport?
19                  A.   This specifically is from the
20      transport of the facility of the RMU.
21                  Q.   Okay.     So the transport
22      bringing Mr. Stanbro out of the RMU by the
23      medics to the hospital, correct?
24                  A.   Correct.
25                  Q.   And what is your understanding

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 7 of 16



                                                               Page 101

1                                E. TORRES
2       as to the nature of that video?                    What
3       portion was videotaped?
4                   A.   The recording should start when
5       they're in route or moving with the inmate.
6       As soon as they start to move with the
7       inmate, the recorder is supposed to come
8       on.
9                   Q.   When you say "as soon as they
10      start to move with the inmate," do you mean
11      as soon as EMS takes possession of the
12      inmate?
13                  A.   As they start to move with the
14      inmate, so anywhere that he is moved out of
15      the area, I don't recall if they started
16      recording immediately after they left the
17      emergency room or if they started recording
18      when they got outside to the front door.                            I
19      don't remember what point, but I do
20      understand that the recording is supposed
21      to commence once the intimate is in
22      transport.
23                  Q.   Okay.     I am just trying to nail
24      down what you mean by "in transport."                        So
25      medics did come inside of the RMU, correct?

                                 Diamond Reporting
     800.727.6396                A Veritext Company               www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 8 of 16



                                                                Page 102

1                                  E. TORRES
2                   A.    Yes.
3                   Q.    And they took possession of Mr.
4       Stanbro inside of the RMU, correct?
5                   A.    Yes.
6                   Q.    They placed him on a gurney or
7       a stretcher in the RMU; is that correct?
8                   A.    Yes.
9                   Q.    And then they transported him
10      from inside of the RMU into their vehicle;
11      is that correct?
12                  A.    Yes.
13                  Q.    What is your understanding as
14      standard procedure as to when the videotape
15      is supposed to start?
16                        MS. COLLINS:           Objection.      You
17                   can answer.
18                  A.    I understand -- it's as they
19      begin to move the inmate, as they begin the
20      transport as it becomes mobile, as they
21      start to move physically from area.
22                  Q.    So are you saying as they begin
23      to move the intimate from floor up into the
24      stretcher or something else?
25                  A.    Something else.               As they move

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 9 of 16



                                                               Page 103

1                                E. TORRES
2       from on the stretcher mobiley [sic] moving
3       him from that point out of the emergency
4       room area, from that point on the recording
5       is supposed to start.
6                   Q.   So once Mr. Stanbro is in the
7       stretcher, on the stretcher inside of RMU
8       and the EMS personnel begin to transport
9       him outside of the RMU, that is when the
10      videotape is supposed to start, correct?
11                  A.   If he starts to move right out
12      of the emergency room, they should start
13      recording.
14                  Q.   At the point that they are
15      transporting him, they are actually pushing
16      or pulling that stretcher and he is in the
17      stretcher, is that the point that the
18      videotape is supposed to start, yes or no?
19                       MS. COLLINS:          Objection.
20                  A.   Yes.
21                  Q.   And did you see anyone do a
22      handheld videotape of Mr. Stanbro that day?
23                  A.   I don't -- I remember the
24      officers, I honestly don't remember what
25      point, at what point they started to

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 10 of 16



                                                                Page 104

1                                  E. TORRES
2       record.
3                   Q.    But do you remember that at
4       some point they started to record?
5                   A.    I honestly don't remember them
6       starting to record.               I do remember that it
7       was required.            I don't remember at what
8       point they started.
9                   Q.    And as a matter of normal
10      procedure, when does the videotape end?
11      When do they stop videotaping?
12                        MS. COLLINS:           Objection.      You
13                   can answer.
14                  A.    I'm not sure.
15                  Q.    Well, let me ask you this, did
16      an officer or officers accompany Mr.
17      Stanbro from the RMU to Saint Luke's with
18      the EMS personnel?
19                  A.    Yes.
20                  Q.    That's standard procedure,
21      correct?
22                  A.    Yes.
23                  Q.    And would at least one officer
24      ride in the ambulance or the other EMS
25      vehicle with Mr. Stanbro?

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 11 of 16



                                                                Page 105

1                                 E. TORRES
2                   A.   Yes.
3                   Q.   And would the videotape
4       continue in route to the hospital?
5                   A.   Yes.
6                   Q.   Would it continue at any point
7       after the ambulance arrives at the
8       hospital?
9                   A.   I'm not quite sure if they --
10      I'm trying to think.              I have never actually
11      transported to a hospital.                     I have
12      transported to facilities, to correctional
13      facilities.         I've never transported to a
14      hospital, so I really don't know what they
15      did or when they stopped.
16                  Q.   Okay.
17                  A.   I really don't know.               I mean,
18      that is a good question for me to question.
19                  Q.   On those occasions when you
20      have transported an inmate from a use of
21      force incident to another facility and it's
22      been videotaped, when does the videotape
23      typically end?           Is it when the inmate is
24      physically delivered into the new facility?
25                  A.   Most occasions, yes.               Most

                                  Diamond Reporting
     800.727.6396                 A Veritext Company               www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 12 of 16



                                                                Page 106

1                                 E. TORRES
2       times, sometimes, you are not even -- you
3       won't even go into the facility.                     You drop
4       them off right outside of the gate, and
5       then they will take the inmate in.                      You are
6       not going to record going into the
7       facility.        Most of the time, inmates that
8       are being recorded are in the special
9       housing unit, so everything is already on
10      camera.
11                  Q.   That's fine.           Have you ever
12      seen the videotape that was taken of Mr.
13      Stanbro on that day?
14                  A.   No.
15                  Q.   Do you know if that videotape
16      still exists?
17                  A.   I don't.
18                  Q.   Do you know what the practice
19      and procedure was at Fishkill back in 2018
20      regarding the preservation of those types
21      of videotapes after use of force incident?
22                  A.   It becomes part of the use of
23      force package.          It should have been
24      returned to watch commander's office and be
25      made a part of the whole incident.

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 13 of 16



                                                                Page 107

1                                 E. TORRES
2                   Q.    And if there's an investigation
3       ongoing, the videotape is preserved at
4       least until the conclusion of the
5       investigation; is that correct?
6                         MS. COLLINS:          Objection.
7                   A.    Yes.    It should be available,
8       yes.
9                         MR. SIVIN:        Okay.      Thank you.
10                   I don't have any questions.
11                        MS. COLLINS:          Does anyone else
12                   want to inquire?
13                        MR. HEINZE:         I have a couple of
14                   questions.
15                        MS. COLLINS:          Go ahead, Mark.
16      EXAMINATION BY
17      MR. HEINZE
18                  Q.    My name is Mark Heinze.               I
19      represent Raymond Deal.                 How are you?
20                  A.    Good.     Hi.     How are you?
21                  Q.    Same instructions you heard
22      before apply to my questions as well.                          I
23      just want to clear up a couple of things,
24      so I will be jumping around a little bit.
25      Were you assigned as the supervisor for

                                  Diamond Reporting
     800.727.6396                 A Veritext Company                www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 14 of 16



                                                                Page 108

1                                  E. TORRES
2       this use of force incident?
3                   A.    Yes.
4                   Q.    And maybe you said this, but
5       who gave you that assignment?
6                   A.    I was the building sergeant, so
7       it was reported to me, so the incident was
8       reported to me by the officers.                    I am the
9       RMU sergeant, so the incident becomes my
10      report.
11                  Q.    So that was just automatic
12      because you were the sergeant on duty at
13      the RMU?
14                  A.    Correct.
15                  Q.    Was this still your case?
16                        MS. COLLINS:           Objection.      You
17                   can answer.
18                  Q.    Well, are you still the
19      supervisor on this use of force?
20                        MS. COLLINS:           Objection.      You
21                   can answer.
22                  A.    Well, I am still here.              Being
23      in this deposition, I'm a part of it.                        My
24      name is on that paperwork forever, yeah.
25                  Q.    I was not trying to be cleaver.

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 15 of 16



                                                                 Page 112

1                                 E. TORRES
2       directly involved if the situation and am
3       there when it actually takes place, and I
4       observed something and they write something
5       else, and I'm like, wait, this is not what
6       happened, this is not how it happened, then
7       that is different.
8                   Q.   You can't do it?              Are you
9       saying your authority to ask for a rewrite
10      is just limited to typographical and
11      grammatical matters, or are you saying on
12      matters of substance you can also request a
13      rewrite?
14                  A.   In this situation?
15                  Q.   I'm referring to generally.
16      Just generally in terms of the practice.
17                  A.   Generally, once it is reported
18      to the sergeant, I report it to, forward it
19      to the lieutenant , and then it either
20      stops there it, comes back to me to have
21      the officer rewrite, or it continues up the
22      chain of command and then they might get
23      trickled back from the dep of security back
24      to the captain, all of the way back down to
25      the supervisor.           But yeah, I don't see that

                                  Diamond Reporting
     800.727.6396                 A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-6 Filed 06/15/21 Page 16 of 16



                                                                Page 113

1                                  E. TORRES
2       there is -- we as sergeants are not able to
3       say to the officer that something needs to
4       be rewritten and whatever the matter,
5       whatever the case.
6                            MS. COLLINS:        I think we lost
7                    Mark.
8                            (Whereupon, a short recess was
9                    taken.)
10                           MR. HEINZE:       Can you just read
11                   back his answer?
12                           (Whereupon, the referred to
13                   answer was read back by the
14                   Reporter.)
15                  Q.       So Sergeant, are you saying
16      that if there were a request for a rewrite,
17      it wouldn't come from you, it would come
18      from higher up, but may pass down through
19      you to the C.O.s?
20                  A.       Correct.
21                  Q.       Got it.    Other than
22      typographical things?
23                  A.       Correct.
24                  Q.       I understand.
25                           MR. HEINZE:       I don't have any

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
